 


110 HR 3071 IH: Iraq Redeployment and Regional Security Act
U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3071 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2007 
Mr. Thompson of California (for himself, Mr. Murtha, Mr. George Miller of California, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the immediate redeployment of United States Armed Forces from Iraq. 
 
 
1.Short titleThis Act may be cited as the Iraq Redeployment and Regional Security Act.  
2.Immediate redeployment of United States Armed Forces from IraqNot later than 30 days after the date of the enactment of this Act, the President shall commence the full redeployment of all United States Armed Forces from Iraq. The redeployment required by this section shall be completed within 1 year after the date of the enactment of this Act. 
3.Middle Eastern regional diplomacy 
(a)In generalAs soon as practicable after the date of the enactment of this Act, the President shall institute a regional diplomatic plan, in conjunction with the United Nations Security Council, that will attempt to accomplish the following objectives:  
(1)Curtail the ongoing civil war in Iraq. 
(2)Contain the civil war in Iraq to prevent its spread into neighboring countries. 
(3)Prevent the establishment of al Qaeda safe havens. 
(4)Prevent regional war. 
(5)Prevent genocide. 
(b)ReportNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the President shall transmit to Congress a report on the status of the regional diplomatic plan required by subsection (a) and the progress being made to accomplish the objectives described in paragraphs (1) through (5) of such subsection.  
 
